Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143691                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  IN RE REINSTATEMENT PETITION OF                                   SC: 143691                                        Justices
  ROBERT L. WIGGINS, JR.,                                           ADB: 10-26-RP
             Petitioner-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal is considered, and it is
  DENIED, because we are not persuaded that the question presented should be reviewed
  by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2011                    _________________________________________
           p1017                                                               Clerk